DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-4 and 9-12 are pending and presented for examination. Claim 1 was amended and claims 5-8 and 13-16 were cancelled via the instant amendment dated 7 January 2021 which is acknowledged and entered.

Response to Arguments
Applicant’s remarks dated 7 January 2021 (hereinafter, “Remarks at __”) are acknowledged and entered.
The rejection of claims 1 and 3 under 35 U.S.C. 102(a)(1) over Park is WITHDRAWN as claim 1 has been amended to recite the previously allowable subject matter of previously pending but objected to claim 1.

The rejection of claim 1 under 35 U.S.C. 102(a)(1) over Kim is WITHDRAWN for the same reason as Park.

The rejection of claims 1 and 2 under 35 U.S.C. 102(a)(1)/(2) over Zhamu is WITHDRAWN for the same reasons as Park.



The rejection of claims 1, 2, 9 and 10 under 35 U.S.C. 103 over Zhang in view of Krisnamoorthy is WITHDRAWN for the same reasons as Park.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to claim 1 (and those dependent thereon), as the previously allowable subject matter of claim 5 has been incorporated into claim 1 it is allowable for reasons already of record as laid out in the Office Action dated 2 November 2020 which is hereby incorporated by reference in its entirety.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848.  The examiner can normally be reached on Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


RICHARD M. RUMP
Primary Examiner
Art Unit 1736



/RICHARD M RUMP/Primary Examiner, Art Unit 1796